NOTICE OF ALLOWABILITY

►	A request for continued examination under 37 CFR 1.114, including the fee set forth
in 37 CFR 1.17(e), was filed on 10 MAY 2022 in this application after a final action. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Claim(s) 20 and  82-136 is/are now pending.


►	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Examiner Amendment

►	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given during  an interview with the applicant’s representatives and the inventor Cai Long  on 10 AUG 2022.







Amend the Claims 20, 87, 98 and 101as follows :

20.  (Currently Amended) A method, comprising steps of:
(a) contacting a sample comprising a plurality of target nucleic acids with a first plurality of
detectably labelled oligonucleotides to form a composition,  which composition
comprises at least:
a first detectably labelled oligonucleotide that interacts with a first target nucleic acid  ; and
a second detectably labelled oligonucleotide that interacts with a second target nucleic acid;
wherein the first detectably labelled oligonucleotide is different from the second
detectably labelled oligonucleotide and wherein all target nucleic acids comprise RNA;
(b) imaging the sample after the first contacting step so that interaction of the detectably
labelled oligonucleotides with their target nucleic acid is detected;
(c) repeating the contacting and imaging steps, each time with a new plurality of
detectably labelled oligonucleotides,
so that a target nucleic acid in the sample is described by a barcode, and can be
differentiated from another target nucleic acid in the sample by a difference in their barcodes.

87. (Currently Amended)  The method of claim 82 wherein the target nucleic acids are cellular RNAs.

98. (Currently Amended)  The method of claim 82 or 92, wherein each repeated imaging step
comprises imaging the sample after a repeated contacting step so that hybridization by the


101. (Currently Amended) The method of claim 99, wherein the step of removing comprises
contacting the plurality of detectably labeled oligonucleotides with a DNase, 

displacement, formamide wash, heat denaturation, or combinations thereof.



REASON(S) FOR ALLOWANCE

►	Claim(s) 20 and 82-136 is/are considered  allowable over the prior art of record because no single document in the prior art of record teach the RNA detection method(s) claimed.  Neither does the prior art of record in any combination render obvious the claimed RNA detection method(s). The closest prior art discovered during the search was considered to be Göransson et al. [Nucleic Acids Research 37(1) : e7 (2009) -hereinafter Göransson] Göransson targets RCA amplified DNA target molecules in a method comprising sequential hybridizations rather than unamplified RNA targets (e.g. cellular RNA transcripts)  The Claims have now been renumbered as Claims 1-56 in the same order as presented by the applicant.  

 

CONCLUSION

C.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ethan Whisenant whose telephone number is (571) 272-0754. The examiner can normally be reached Monday-Friday from 8:30 am -5:30 pm EST or any time via voice mail.  If repeated attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Dave Nguyen, can be reached at (571) 272-0731. 
	The Central Fax number for the USPTO is (571) 273-8300.  Please note that the faxing of papers must conform with the Notice to Comply published in the Official Gazette, 1096 OG 30 (November 15, 1989). 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ETHAN C WHISENANT/Primary Examiner, Art Unit 1634                                                                                                                                                                                                        ethan.whisenant@uspto.gov